Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-5, 10, 11 and 13-18 in the reply filed on 6/29/22 is acknowledged.

Claims 6-9 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because it is in claim format and contains legal phraseology, e.g. “comprises”..  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 - claim 14 recites “wherein the cutting insert carrier comprises a connecting flange and a top part radially protruding from the connecting flange, wherein the inlet opening, the outlet opening and the cutting insert receptacles are arranged on the top part”. Connecting to what? What is the shape of the “top part”? What are the mets and bounds of said top part. Arranged on the top part in what manner? It is unclear
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 13, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erdman (USP 1,586,186).

Regarding claim 1, Erdman discloses a whirling tool, comprising: a plurality of cutting inserts (4), wherein each of the cutting inserts comprises at least one cutting edge (17); a cutting insert carrier (2) that comprises a plurality of cutting insert receptacles that are each configured to receive one of the cutting inserts for releasably fastening therein, wherein the cutting insert receptacles are arranged so as to be distributed in a circumferential direction over the cutting insert carrier (figures 1-6), wherein the cutting insert carrier comprises a through-opening which extends along a central axis of the cutting insert carrier, and through which the workpiece can be passed during the machining (figure 1), wherein the cutting insert receptacles are arranged on a front face of the cutting insert carrier that runs transversely to the central axis (figure 1), wherein each cutting insert receptacle comprises a supporting surface (S: see below) extending transversely to the central axis, wherein each of the cutting inserts bears on the respective supporting surface in a planar manner (figure 1), and wherein in a mounted state of the whirling tool the cutting inserts protrude into the through-opening; and a coolant channel (10 and 11 as a unit since they are continuously arranged) which is arranged in the cutting insert carrier (figure 1) and which extends between an inlet opening (at distal end of 10) and an outlet opening (at distal end of 11), wherein the outlet opening leads into the through-opening and/or is oriented towards the through-opening (figures 1 and 3 & page 1, right column, lines 100-108).
			


[AltContent: textbox (B2: wall facing front of the page )][AltContent: arrow][AltContent: textbox (B1)][AltContent: textbox (S)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector]			
    PNG
    media_image1.png
    787
    772
    media_image1.png
    Greyscale



Regarding claim 2, Erdman discloses wherein the outlet opening (i.e. distal end of 11) is arranged between two of the plurality of cutting inserts (figure 1).

Regarding claim 3, Erdman discloses wherein the through-opening is defined in a radial direction of the cutting insert carrier by an internal wall of the cutting insert carrier, wherein the outlet opening is arranged on the internal wall (figure 1).
	Regarding claim 4, Erdman discloses wherein the inlet opening (i.e. distal end of 10) is arranged on a rear face of the cutting insert carrier that opposes the front face and that runs transversely to the central axis (figure 3).
	Regarding claim 10, Erdman discloses wherein at least a part of the coolant channel comprises a bore that is arranged within the cutting insert carrier (figure 1).
	Regarding claim 13, Erdman discloses wherein	the coolant channel comprises a bore with a first rectilinear portion that is adjacent to the outlet opening and with a second rectilinear portion that is adjacent to the inlet opening, wherein the first rectilinear portion transitions directly into the second rectilinear portion, and wherein the first rectilinear portion and the second rectilinear portion enclose an angle unequal to 0° (figures 1 and 3).
	Regarding claim 15, Erdman discloses wherein the whirling tool comprises a plurality of coolant channels, wherein the number of coolant channels corresponds to the number of cutting inserts and each of the coolant channels is arranged in the cutting insert carrier and extends between one respective inlet opening and one respective outlet opening, wherein each one of the outlet openings is arranged between two of the plurality of cutting inserts, respectively (figure 1).
	Regarding claim 17, Erdman discloses wherein each cutting insert receptacle comprises at least two bearing surfaces (B1/B2: see figure above) that are arranged transversely to the supporting surface (S) of the respective cutting insert receptacle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (USP 1,586,186).
Erdman discloses all aspects of the claimed invention as set forth in the rejection above. Regarding claim 5, even though Erdman does not explicitly disclose the rear face of the cutting insert carrier, Examiner takes Official Notice that it is old and well known in the machining are to have an annular groove on a rear face to collect fluid for ease of it being transferred (i.e. feed into) to the nearest coolant conduit/channel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an annular groove on a rear face of insert carrier for the purpose of collecting fluid for ease of it being transferred (i.e. feed into) to the nearest coolant conduit/channel.
Regarding claim 11, Erdman discloses the claimed invention, i.e. the coolant channel comprising a bore with a first rectilinear portion that is adjacent to the outlet opening (figures 1 and 3), except for the first rectilinear portion running along an imaginary line which intersects or is tangential to the cutting edge, a chip surface or a clearance surface of one of the cutting inserts. The inclination angle of the first rectilinear portion of the coolant channel is a matter of design choice since it will be pointing to the desired surface that needs fluid. Therefore, it would have been obvious design choice to one any desired inclination angle at the time of the invention depending on the desired area needing fluid delivered. 

Allowable Subject Matter
Claims 14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/30/22